CHOY, Circuit Judge,
concurring and dissenting:
I concur with the majority’s position regarding the procedure by which we took this case en banc. On the merits, I concur *633with the analysis made in Judge Wallaces dissent. He, however, would declare § 441a(a)(l)(C) unconstitutional in its entirety; I would hold that it is unconstitutional only as to unincorporated associations.
Since Judge Wallace’s analysis relies heavily upon freedom of association, I am not certain that the statute is unconstitutional as to all persons — in particular, as to individuals. Therefore, my opinion is that we should leave for another day the question whether § 441a(a)(l)(C) also is unconstitutional as to individuals and other “persons.” We should not, in a Presidential election year, tinker unnecessarily with the elaborate electoral machinery Congress has erected. We would be guilty of such needless tinkering if for no substantial reason we struck down on a constitutional ground, without the benefit of briefing or argument by directly interested parties, portions of the statutory scheme that might well be constitutional.
Judge Wallace argues that Congress limited our review under § 437h to questions of facial constitutionality, and that therefore the only way to grant CMA relief is to strike down § 441a(a)(l)(C) in its entirety— or, which is to say the same thing, to strike the word “person” out of § 441a(a)(l)(C), leaving nothing of meaning or effect. Since CMA is entitled to relief, Judge Wallace feels obligated to strike down § 411a(a)(l)(C) not only as to CMA and other unincorporated associations, but also as to individuals, partnerships, etc.
Whether we are confined to questions of facial constitutionality when a district court enters an order pursuant to § 437h but we decide to take the case en banc pursuant to 28 U.S.C. § 46(c) and Federal Rule of Appellate Procedure 35(a), is a question that I need not reach. My analysis of this case, like Judge Wallace’s, is “facial,” and falls within the boundaries of any limitation that might be contained in § 437h.
“Facial ’ analysis tests the constitutionality of the work of the legislative branch by considering the statutory rule in the abstract, without regard to any particular factual situation. “As applied” analysis, on the hand, tests the constitutionality of the work of the executive branch by considering the statutory rule as it has been applied in a specific factual situation. Since Judge Wallace’s and my analysis of the merits applies to all unincorporated associations and does not depend on any specific factual circumstance concerning CMA, it is “facial.”
Section 441a(a)(l)(C) says, “No person shall make contributions ... to any other political committee in any calendar year which, in the aggregate, exceed $5,000.” Section 431(h) defines “person” to include “an individual, partnership, committee, association, corporation, labor organization, and any other organization or group of persons.” If § 441a(a)(l)(C) actually read, “No individual, partnership, committee, association, corporation, labor organization, and any other organization or group of persons shall make contributions ... to any other political committee in any calendar year which, in the aggregate, exceed $5,000,” and if the statute were unconstitutional only as to “associations,” everyone would agree that even a court limited to “facial” review could easily sever the offending word and leave the rest of the statute intact.1 But § 431(h) tells us that the word “person” is the absolute equivalent of the underlined words in my hypothetical statute. Is § 441a(a)(l)(C) not then the equivalent of my hypothetical one?
In conclusion, if Judge Wallace’s position on the merits prevailed, it would be desirable to limit to unincorporated associations the holding that § 441a(a)(l)(C) was unconstitutional. This limitation would not be forbidden by § 437h’s restriction of our deliberations to questions of facial validity, even if such a restriction was applicable in this case.

. This would be even more obvious if there were several separate statutes, one for each of the specified categories of “persons” and one catchall statute.